Stevens, J.
The proof warrants the finding that defendant had forty-eight bottles of beer in his home; that during his absence from the house the son of defendant’s housekeeper sold two bottles of beer to. men who were friends of the defendant who called and asked for beer. Defendant testified that he made this beer for his own use. Both defendant and the boy testified that the defendant had instructed the boy to leave the beer alone.
In order to constitute the offense charged it is not enough to prove possession alone. There must be evidence that will *214establish beyond a reasonable doubt that such possession was for the purpose of sale. The mere fact that" the boy sold beer, contrary to the orders of the defendant, is not sufficient to establish that possession was for the purpose of sale. There is no other proof that is sufficient to meet the burden of establishing that the beer was in defendant’s possession for the purpose of sale.
By the Court. — Judgment reversed, and cause remanded for further proceedings.